On December 1, 2014, respondent, Bradley M. Kraemer, filed an application for termination of probation. Upon consideration thereof, the court finds that respondent has substantially complied with Gov.Bar R. V(21)(D) and with its order dated September 2, 2010, in which the court reinstated respondent to the practice of law upon the conditions that he continue to participate in mental-health counseling and complete a two-year period of probation monitored by relator.
On consideration thereof, it is ordered by this court that the probation of respondent, Bradley M. Kraemer, Attorney Registration No. 0070329, last known business address in West Chester, Ohio, is terminated.
It is further ordered that the clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(17)(D)(1) and that publication be made as provided for in Gov.Bar R. V(17)(D)(2).